Justice Brennan,
with whom Justice Marshall and Justice Stevens join,
dissenting from award of damages.
This Court’s Rule 49.2 states that “[w]hen an appeal or petition for writ of certiorari is frivolous, the Court may award the ap-pellee or the respondent appropriate damages.” The Rule sets *993no standards for determining when a petition for certiorari is “frivolous,” or the amount of damages which may be “appropriate.” Absent such criteria, I believe that any award of damages imposed by the Court can only be arbitrary. In this case, the Court has decided to award respondents $500 apiece in damages. It makes no effort to justify this award, or to explain how it arrived at the $500 figure. For these reasons, I dissent from the award of damages.